          Case 1:17-cv-06221-KPF Document 257 Filed 12/11/19 Page 1 of 3


    quinn emanuel trial lawyers | new york


December 11, 2019

VIA ECF

The Honorable Katherine Polk Failla
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:     Iowa Pub. Emps.’ Ret. Sys., et al. v. Bank of Am. Corp., et al., No. 17-cv-6221 (KPF)

Dear Judge Failla:
         Plaintiffs write to correct certain misrepresentations made by Defendant Merrill Lynch.
Plaintiffs appreciate that in its response letter, ECF No. 256, Merrill Lynch specified—for the
first time—a timeline for the production of certain P&L reports; however, that commitment,
while welcome, is not sufficient and does not satisfy the concerns described in Plaintiffs’ letter
motion to compel the production of Merrill Lynch’s P&L data. ECF No. 254 (“Mot.”).
        First, Merrill Lynch is incorrect that the parties were not at impasse. After many, many
months of meeting and conferring, on November 20, 2019, Plaintiffs gave Merrill Lynch a final
deadline to provide a timeline for production of the reports Merrill Lynch itself had identified in
August and agreed to produce in October. Exs. C & F to Mot., ECF Nos. 254-4, 254-7. Merrill
Lynch let that deadline pass without any response whatsoever. Merrill Lynch’s “pocket veto” of
Plaintiffs’ request constitutes impasse—Defendants cannot evade their discovery obligations by
refusing to respond. See Cine Forty-Second St. Theatre Corp. v. Allied Artists Pictures Corp.,
602 F.2d 1062, 1068 (2d Cir. 1979) (“The parties, and particularly their lawyers, must rise to the
freedom granted by the Rules and cooperate in good faith both in question and response.”).
Moreover, Merrill Lynch provides no explanation as to why its investigation continued for so
long, nor why that investigation—which Merrill Lynch claimed for months was incomplete—
suddenly and coincidentally concluded right after Plaintiffs filed their letter with the Court.
         Second, Merrill Lynch’s insistence that the P&L data Plaintiffs seek is duplicative of the
transactional data it has already agreed to produce is disingenuous. This assertion was never
raised during Merrill Lynch’s months of “investigation” and P&L information (which appears to
have been regularly reviewed and relied on by business participants) is unquestionably relevant
to this case. Additionally, as Plaintiffs explained in their letter motion, confidentiality concerns
raised by certain class members have already delayed the production of that data for months.
The solutions Plaintiffs and the class members proposed to address those concerns—which
Defendants recently rejected after weeks of consideration—will take time to execute and may
prevent portions of data from being produced at all. The P&L data does not implicate these
concerns and can—as Merrill Lynch demonstrated in its letter—be produced on a relatively short
timeframe. Thus, it is of paramount importance that Plaintiffs obtain this data now.1

1
  Merrill Lynch’s vague assertion that “Defendants do not maintain P&L data at the transaction
level,” ECF No. 256 at 3, is a red herring, and its reliance on a footnote in Plaintiffs’ May 14,
         Case 1:17-cv-06221-KPF Document 257 Filed 12/11/19 Page 2 of 3



         Third, Plaintiffs believe the reports and data sources they are seeking are both relevant
and proportional, but Plaintiffs seek the Court’s intervention precisely because, despite
extraordinary efforts, Plaintiffs continue to lack fulsome information about what is available.2 It
is Merrill Lynch’s obligation to identify potentially relevant sources of data, and in the ordinary
course, it would be far more efficient to rely on counsel’s discussions with their client to do so.
When it became clear that Merrill Lynch’s counsel would not be timely providing fulsome
information, Plaintiffs undertook their own investigation of the reports that were incidentally
included in Merrill Lynch’s document productions to better understand what was available and
to tailor their requests. Plaintiffs’ presentation of the reports they identified to Merrill Lynch’s
counsel in July was met with more open-ended promises to “investigate,” but those
investigations never seemed to conclude or produce results. Exs. B & C to Mot., ECF Nos. 254-
3, 254-4.
          Plaintiffs then took the extraordinary step of deposing an individual who created these
reports, which in turn, revealed additional sources of relevant data Merrill Lynch’s counsel had
not disclosed. Merrill Lynch’s attempt to present its willingness to permit Plaintiffs to take this
deposition as an example of their cooperation is misguided and contrary to the spirit of the
Federal Rules. See Klipsch Grp., Inc. v. ePRO E-Commerce Ltd., 880 F.3d 620, 631 (2d Cir.
2018) (“The system functions because, in the vast majority of cases, we can rely on each side to
. . . disclose relevant information when asked (and sometimes even before then) without being
forced to proceed at the point of a court order.”). It is highly inefficient, unfair, and expensive to
require Plaintiffs to take depositions simply to determine what data Merrill Lynch has in its
possession when Merrill Lynch could have and should have asked this employee the same
questions as part of its months-long “investigation.”
         Finally, Plaintiffs appreciate Merrill Lynch’s willingness to provide the reports identified
in its letter on the timeline it describes; however, more is needed to resolve Plaintiffs’ concerns.
Most importantly, Merrill Lynch should produce the responsive data stored in the systems
identified in Plaintiffs’ letter motion. Mot. at 2. Additionally, Merrill Lynch should be required
to supplement its prior representations regarding responsive data sources as described in the
letter motion. Id. Merrill Lynch agreed to provide this information months ago and Plaintiffs


2019 letter to the Court describing Defendants’ global assertion that P&L data “may not be
available at a transaction-by-transaction level” is not convincing. ECF No. 175 at 3 n.2.
Plaintiffs seek Merrill Lynch’s daily, security-level P&L data, which they know exists, based on
their investigation of Merrill Lynch’s document production and their deposition of a person who
created such reports.
2
  Merrill Lynch’s reference to Request No. 17 of the Plaintiffs’ First Set of Requests for
Production is similarly irrelevant. As set out in the letter motion, the data Plaintiffs seek was
requested under Plaintiffs’ Second Set of Requests for Production, Ex. E to Mot., ECF No. 254-
6, and thus was covered under the Transactional Data Protocol. Indeed, as Plaintiffs explained in
the same footnote Merrill Lynch cites, Plaintiffs have consistently maintained that this data
should be handled in the same manner as other data. See ECF No. 175 at 3 n.2. Moreover,
Merrill Lynch has waived this objection: during the months of negotiations described above,
Merrill Lynch has not rested on the claim that it already produced sufficient P&L data by virtue
of its production of custodial documents in response to Request No. 17.


                                                  2
         Case 1:17-cv-06221-KPF Document 257 Filed 12/11/19 Page 3 of 3



should not be prejudiced by Merrill Lynch’s failure to conduct a reasonable investigation of its
data sources. Thus, Plaintiffs respectfully request that the Court grant the motion to compel.


Respectfully submitted,


/s/ Michael B. Eisenkraft                           /s/ Daniel L. Brockett
Michael B. Eisenkraft                               Daniel L. Brockett
COHEN MILSTEIN SELLERS & TOLL                       QUINN EMANUEL URQUHART &
PLLC                                                SULLIVAN, LLP




                                                3
